Dissenting Opinion by
Mr. Justice Roberts:
I dissent. The unnecessary and unreasonable preclusion of equity in the instant case is grounded, in my view, upon a strained and wholly erroneous construction of the Act of September 29, 1951, P. L. 1654, §1, 53 P.S. §604. The majority’s disposition is based upon the view that the Act of September 29, 1951, supra, provides an adequate remedy at law and, therefore, deprives equity of jurisdiction. That Act has no application to suits such as that presently before this Court and, therefore, I must conclude that the majority has predicated its disposition on an erroneous premise.
The Act provides: “All decisions of the civil service board or commission in any city shall be subject to appeal to the court of common pleas or the county *429court of the county in which the city is located. The appeal may be taken, by any employe aggrieved thereby, at any time within thirty days after the decision has been entered of record.”1 (Emphasis supplied.)
In light of the historic exercise of equitable jurisdiction in the case of a taxpayer challenging the expenditure of public funds by public officials,2 I am not persuaded that the Legislature intended by that Act to preclude equity from acting in a taxpayer’s suit arising out of the action of a civil service board. I am especially dubious when the majority purports to divine such an intent despite the Legislature’s reference therein only to “aggrieved employe [s]”.
A more reasonable construction of the Act of September 29, 1951, supra, would be that it was intended to provide standing to public employes to appeal certain administrative determinations which adversely affect them and that it has no application to one who claims standing as a taxpayer and who is outside the administrative process. To construe the Act as providing a remedy in the case of a taxpayer’s suit, I believe, is offensive to the intent of the Act to provide judicial review of decisions arising out of quasi-judicial administrative determinations in which the party seeking review has participated. It has no application to a taxpayer’s suit.3
In the recent case of Chartiers Valley Jt. Schools v. Allegheny County Bd. of School Dir’s, 418 Pa. 520, *430211 A. 2d 487 (1965), an argument similar to the one presently advanced was rejected by this Court. In that case a taxpayer brought an action in equity to enjoin enforcement of the School Reorganization Act, Act of August 8, 1963, P. L. 564, §1 et seq., 24 P.S. §2-202 et seq. (Supp. 1964). It was contended that equity jurisdiction did not lie because an adequate statutory remedy existed. The statute there involved provided that “any school district . . . aggrieved by a plan of organization . . . may appeal. . . within thirty (30) days . . . .” (Emphasis supplied.) We held that such language did not apply to a taxpayer. The standing provision in the instant case is analogous, and should not be construed to encompass a class larger than therein specifically provided. There is neither reason nor justification for straining the language of the Act to oust equity of a time-honored and rightful exercise of its jurisdiction in allowing the taxpayer an opportunity to test the validity of the acts of public officials.4
I find that no adequate remedy at law exists for the taxpayer in the instant case, and, therefore, would hold that equity jurisdiction has properly attached.
Mr. Chief Justice Bell and Mr. Justice O’Brien join in this dissenting opinion.

 Act of September 29, 1951, P. L. 1654, §1, 53 P.S. §604.


 Cf. Bechak v. Corak, 414 Pa. 522, 201 A. 2d 213 (1964); Smith v. Gallagher, 408 Pa. 551, 185 A. 2d 135 (1962); see also Barlow v. Craig, City Controller, 206 N.Y.S. 293 (1924).


 In the past, all cases appealed under tbis provision bave involved aggrieved employes. See Bell Appeal, 396 Pa. 592, 152 A. 2d 731 (1959); Philadelphia Civil Service Comm’n. v. Cummings, 376 Pa. 200, 101 A. 2d 702 (1954); Philadelphia Civil Service Comm’n. v. Wilson, 373 Pa. 583, 96 A. 2d 863 (1953); Johnston Appeal, 181 Pa. Superior Ct. 448, 124 A. 2d 652 (1956).


 See note 2, supra.